--------------------------------------------------------------------------------

Exhibit 10.1



L3 TECHNOLOGIES, INC.
AMENDED AND RESTATED
2008 LONG TERM PERFORMANCE PLAN
RESTRICTED STOCK AGREEMENT


This Restricted Stock Agreement (this “Agreement”), effective as of the Grant
Date (as defined below), is between L3 Technologies, Inc., a Delaware
corporation (the “Corporation”), and the Participant (as defined below).


1.            Definitions.  The following terms shall have the following
meanings for purposes of this Agreement:


(a)          “Award Letter” shall mean the letter to the Participant attached
hereto as Exhibit A.


(b)          “CIC Plan” shall mean the Corporation’s Amended and Restated Change
in Control Severance Plan.


(c)          “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.


(d)          “Fair Market Value” shall have the meaning assigned to such term
under the Plan.


(e)          “Good Reason” shall have the meaning assigned to such term under
the CIC Plan.


(f)          “Grant Date” shall mean the “Grant Date” listed in the Award
Letter.


(g)          “Letter Agreement” shall mean the letter agreement, dated as of
November 5, 2018, between the Participant and the Company.


(h)          “Participant” shall mean the “Participant” listed in the Award
Letter.


(i)          “Restricted Shares” shall mean that number of Restricted Shares
listed in the Award Letter as “Awards Granted.”


(j)          “Section 409A Change in Control Event” shall mean a change in
ownership or effective control of the Corporation, or in the ownership of a
substantial portion of the assets of the Corporation, within the meaning of
Section 409A(a)(2)(A)(v) of the Code.


(k)          “Shares” shall mean a number of shares of the Corporation’s Common
Stock, par value $0.01 per share, equal to the number of Restricted Shares.


2.            Grant of Restricted Shares.  The Corporation hereby grants the
Restricted Shares to the Participant, each of which remains subject to vesting
and transfer restrictions until the expiration or termination of the Restricted
Period (as defined below), subject to the terms, conditions and restrictions set
forth in the L3 Technologies, Inc. Amended and Restated 2008 Long Term
Performance Plan (the “Plan”) and this Agreement.



--------------------------------------------------------------------------------

3.            Legend for Restrictions.  The Restricted Shares shall be
registered on the Corporation’s books and records in the Participant’s name as
of the Grant Date.  The Corporation may issue stock certificates or evidence the
Participant’s interest by using a book entry account in accordance with Section
27.  Physical possession or custody of any stock certificates that are issued
may be retained by the Corporation until such time as the Restricted Shares are
vested in accordance with this Agreement.  The Corporation reserves the right to
place a legend on such stock certificate(s) restricting the transferability of
such certificates and referring to the terms and conditions (including
forfeiture) of this Agreement and the Plan.


4.            Restricted Period.  Except as otherwise provided in Sections 6 and
7 hereof, the “Restricted Period” shall mean the period beginning on the Grant
Date and expiring on the third anniversary of the Grant Date.  Upon the
expiration or termination of the Restricted Period, the restrictions applicable
to the Shares shall be released in accordance with Section 13.


5.            Nonalienation of Benefits.  No Participant or beneficiary shall
have the power or right to transfer, anticipate, or otherwise encumber the
Participant’s interest under this Agreement.  The provisions of this Agreement
shall inure to the benefit of the Participant and the Participant’s
beneficiaries, heirs, executors, administrators or successors in interest.


6.            Termination of Employment Following Change in Control During
Restricted Period.  Upon the occurrence of the Participant’s termination of
employment without Cause or termination for Good Reason occurring within two
years following a “change in control” that constitutes a Section 409A Change in
Control Event, the Restricted Period shall automatically terminate and the
restrictions applicable to the Shares shall be released in accordance with
Section 13.  In the event of the Participant’s termination of employment without
Cause or termination for Good Reason occurring within two years following a
“change in control” that does not constitute a Section 409 Change in Control
Event, the Restricted Period shall not be immediately affected, but shall
subsequently terminate (and the restrictions applicable to the Shares shall
thereafter be released in accordance with Section 13) upon the earliest to occur
of: (a) a Section 409A Change in Control Event, (b) the Participant’s death, (c)
the Participant’s “disability” (as defined in Section 7(c) hereof) or (d) the
third anniversary of the Grant Date.  For purposes of this Section 6, following
the occurrence of the “Merger” (as defined in the Letter Agreement), the terms
“Cause” and “Good Reason” shall be modified as reflected under the Letter
Agreement, and the vesting provisions described in this Section 6 shall apply to
a termination without Cause or a termination for Good Reason occurring at any
time during the “Protection Period” (as defined in the Letter Agreement). For
purposes of this Agreement, a “change in control” means:


(a)          The acquisition by any person or group (including a group within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than the
Corporation or any of its subsidiaries, of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of a majority of the
combined voting power of the Corporation’s then outstanding voting securities,
other than by any employee benefit plan maintained by the Corporation;


(b)          The sale of all or substantially all the assets of the Corporation
and its subsidiaries taken as a whole;

(c)          The consummation of a merger, combination, consolidation,
recapitalization or other reorganization of the Corporation with one or more
other entities that are not subsidiaries if, as a result of the consummation of
the merger, combination, consolidation, recapitalization or other
reorganization, less than 50 percent of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be
beneficially owned in the aggregate by the stockholders of the Corporation
immediately prior to the event; or


2

--------------------------------------------------------------------------------

(d)          The election, including the filling of vacancies, during any period
of 24 months or less, of 50% or more of the members of the Board of Directors,
without the approval of Continuing Directors, as constituted at the beginning of
such period.  "Continuing Directors" shall mean any director of the Corporation
who either (i) is a member of the Board of Directors on the Grant Date, or (ii)
is nominated for election to the Board of Directors by a majority of the Board
which is comprised of directors who were, at the time of such nomination,
Continuing Directors.


7.            Termination of Employment or Disability During Restricted Period.


(a)          In the event that the Participant’s employment with the Corporation
and its subsidiaries is terminated (other than by reason of death, “retirement”
or “disability,” as defined below) prior to the expiration or termination of the
Restricted Period and other than as described in Section 6, the Participant
shall forfeit the Restricted Shares and all of the Participant’s rights
hereunder shall cease (unless otherwise provided for by the Committee in
accordance with the Plan).  The Participant’s rights to the Restricted Shares
shall not be affected by any change in the nature of the Participant’s
employment so long as the Participant continues to be an employee of the
Corporation or any of its subsidiaries.


(b)          In the event the Participant terminates employment with the
Corporation and its subsidiaries because of “retirement” prior to the expiration
or termination of the Restricted Period (as defined in Section 4), the
Restricted Period shall not be affected and shall expire with the passage of
time in accordance with Section 4, except that (i) in the event that the
Participant dies following retirement but prior to the expiration of the
Restricted Period or (ii) in the event that such retirement occurs within two
years following a Section 409A Change in Control Event, the Restricted Period
shall automatically terminate and the Shares shall thereafter be released from
restrictions in accordance with Section 13.  For purposes of this Agreement,
retirement means the Participant (A) terminates employment with the Corporation
and its subsidiaries other than for Cause (and is not subject to termination for
Cause at the time of such termination) more than one year after the Grant Date,
(B) is available for consultation with the Corporation or its subsidiaries at
the reasonable request of the Corporation or its subsidiaries and (C) 
terminates employment either (i) on or after attaining age 60 and completing at
least five years of service in the aggregate with the Corporation and its
subsidiaries (which service must be continuous through the date of termination
except for a single break in service that does not exceed one year in length),
or (ii) on or after attaining age 65.  For purposes of this Agreement (except as
otherwise provided under Section 6), “Cause” means the Participant’s (1)
intentional failure to perform reasonably assigned duties, (2) dishonesty or
willful misconduct in the performance of duties, (3) engaging in a transaction
in connection with the performance of duties to the Corporation or its
subsidiaries which transaction is adverse to the interests of the Corporation
and is engaged in for personal profit or (4) willful violation of any law, rule
or regulation in connection with the performance of duties (other than traffic
violations or similar offenses).  For purposes of the “Cause” definition, an
act, or failure to act, on the Participant’s part shall be deemed “willful” if
done, or omitted to be done, by the Participant in bad faith and without
reasonable belief that the Participant’s action or omission was in the best
interest of the Corporation.


(c)          Upon Participant’s death or “disability” (as defined below), the
Restricted Period shall automatically terminate and the Shares shall thereafter
be released from restrictions in accordance with Section 13.  For purposes of
this Agreement, disability means the Participant, (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Participant's employer.


3

--------------------------------------------------------------------------------

(d)          Whether (and the circumstances under which) employment has been
terminated and the determination of the termination date for the purposes of
this Agreement (or whether, and the date upon which, the Participant has
suffered a disability under Section 7(c)) shall be determined by the Committee
or (with respect to any employee other than an “Executive Officer” as defined
under the Plan) its designee (who, at the date of this Agreement, shall be the
Corporation’s Vice President of Human Resources), whose good faith determination
shall be final, binding and conclusive; provided, that such designee may not
make any such determination with respect to his or her own employment.


8.            Dividends.  If the Corporation pays a cash dividend on its common
stock, the dividends that would otherwise be payable in respect of the
Restricted Shares shall be held back and credited to a Dividend Account (as
defined below) as of the record date for the dividend.  The Corporation shall
cause an account (the “Dividend Account”) to be established and maintained as
part of the records of the Corporation to evidence the aggregate cash dividends
accrued by the Participant from time to time under this Section.  No interest
shall accrue on any amounts reflected in the Dividend Account.  The
Participant’s interest in the amounts reflected in the Dividend Account shall be
that of a general, unsecured creditor of the Corporation.  Subject to, and as
promptly as practicable following, the release of restrictions applicable to the
Shares pursuant to Section 13 hereunder, the Corporation shall pay an amount in
cash (without interest and subject to applicable withholding taxes) to the
Participant (or his or her beneficiaries, heirs, executors, administrators or
successors in interest) equal to the aggregate cash dividends accrued in the
Participant’s Dividend Account and the Participant’s Dividend Account shall be
eliminated at that time.  In the event that the Participant forfeits his or her
rights to the Restricted Shares, the Participant also shall be deemed to have
forfeited his or her rights to any cash dividends accrued in the Participant’s
Dividend Account and the Participant’s Dividend Account shall be eliminated at
that time.


9.            No Right to Continued Employment.   Nothing in this Agreement or
the Plan shall be interpreted or construed to confer upon the Participant any
right to continue employment by the Corporation or any of its subsidiaries, nor
shall this Agreement or the Plan interfere in any way with the right of the
Corporation or any of its subsidiaries to terminate the Participant’s employment
at any time for any reason whatsoever, whether or not with cause.


10.          Rights as a Stockholder.  The Participant shall have the rights of
a stockholder of the Corporation with respect to the Restricted Shares from and
after the Grant Date, subject to restrictions set forth herein during the
Restricted Period with respect to transfer and forfeiture restrictions and the
restrictions applicable to dividends pursuant to Section 8.


11.          Adjustments Upon Change in Capitalization.  In the event of any
reorganization, merger, consolidation, recapitalization, reclassification, stock
split, stock dividend or similar capital adjustment, as a result of which shares
of any class shall be issued in respect of outstanding shares of the
Corporation’s Common Stock or shares of Corporation’s Common Stock shall be
changed into a different number of shares or into another class or classes or
into other property or cash, the Restricted Shares shall be adjusted to reflect
such event so as to preserve (without enlarging) the value of the award
hereunder, with the manner of such adjustment to be determined by the Committee
in its sole discretion.  This paragraph shall also apply with respect to any
extraordinary dividend or other extraordinary distribution in respect of the
Corporation’s Common Stock (whether in the form of cash or other property).


4

--------------------------------------------------------------------------------

12.          General Restrictions.  Notwithstanding anything in this Agreement
to the contrary, the Corporation shall have no obligation to release the
transfer restrictions applicable to the Shares as contemplated by this Agreement
unless and until such release shall comply with all relevant provisions of law
and the requirements of any stock exchange on which the Corporation's shares are
listed for trading.


13.          Release of Restrictions.  Upon the expiration or termination of the
Restricted Period and payment by the Participant of any applicable taxes
pursuant to Section 14 of this Agreement, the Corporation shall, as soon as
reasonably practicable (and in any event within 75 days of the termination or
expiration of the Restricted Period), but subject to any delay necessary to
comply with Section 12 hereof, release the Shares from all transfer and
forfeiture restrictions.  The Corporation shall not be required to release any
fractional Shares, but shall pay, in lieu thereof, the Fair Market Value  of
such fractional Shares as of the date the remaining Shares are deemed released
from restriction.  The Corporation shall pay any costs incurred in connection
with releasing the Shares.  Notwithstanding the provisions of this Section, in
the event of the death of the Participant prior to the release of the
restrictions applicable to the Shares under this Section 13, the release of
restrictions and any payment in lieu of fractional Shares shall be made to the
Participant’s beneficiaries, heirs, executors, administrators or successors in
interest as the case may be.  Upon release of restrictions in accordance with
this Section 13, any legend previously affixed to the Shares reflecting the
restrictions applicable under this Agreement shall be removed.


14.          Section 83(b) Election; Tax Withholding.  The Participant hereby
commits to file a timely election under Section 83(b) of the Code with respect
to the grant of Restricted Shares under this Agreement.  Accordingly, the
Corporation will satisfy the applicable Federal, state, local or foreign
withholding tax requirements, if any (“Withholding Taxes”) resulting from such
Code Section 83(b) election with respect to the Restricted Shares by reduction
in the number of Shares otherwise issuable to the Participant pursuant to this
Agreement.  The value of any Shares delivered or withheld as payment in respect
of withholding tax requirements shall be determined by reference to the Fair
Market Value of such Shares as of the date of such deemed withholding or
delivery.  In the event that Withholding Taxes are satisfied by withholding a
portion of the Shares otherwise issuable or deliverable to the Participant
pursuant to this Agreement, the Corporation shall withhold Shares based on the
Participant’s actual estimated marginal applicable tax rate as determined by the
Corporation (but in no event at a rate in excess of the maximum statutory
withholding rate(s) in such Participant’s relevant tax jurisdictions).


15.          Subsidiary.  As used herein, the term “subsidiary” shall mean, as
to any person, any corporation, association, partnership, joint venture or other
business entity of which 50% or more of the voting stock or other equity
interests (in the case of entities other than corporations), is owned or
controlled (directly or indirectly) by that entity, or by one or more of the
Subsidiaries of that entity, or by a combination thereof.


16.          Plan Governs.  The Participant hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by its terms, all of which are
incorporated herein by reference.  The Plan shall govern in the event of any
conflict between this Agreement and the Plan.


17.          Modification of Agreement.  This Agreement may be not be modified,
amended, suspended or terminated, and any terms or conditions may not be waived,
without the approval of the Committee.  The Committee reserves the right to
amend or modify this Agreement at any time without prior notice to any
Participant or other interested party; provided, that except as expressly
provided hereunder, any such amendment or modification may not adversely affect
in any material respect the Participant’s rights or benefits hereunder except
for such amendments or modifications as are required by law.


5

--------------------------------------------------------------------------------

18.          Severability.  Should any provision of this Agreement be held by a
court of competent jurisdiction to be unenforceable or invalid for any reason,
the remaining provisions of this Agreement shall not be affected by such holding
and shall continue in full force in accordance with their terms.


19.          Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York without giving effect to the conflicts of laws principles thereof.  If the
Participant has received a copy of this Agreement (or the Plan or any other
document related hereto or thereto) translated into a language other than
English, such translated copy is qualified in its entirety by reference to the
English version thereof, and in the event of any conflict the English version
will govern.


20.          Successors in Interest.          This Agreement shall inure to the
benefit of and be binding upon any successor to the Corporation.  This Agreement
shall inure to the benefit of the Participant or the Participant’s legal
representatives.  All obligations imposed upon the Participant and all rights
granted to the Corporation under this Agreement shall be final, binding and
conclusive upon the Participant’s heirs, executors, administrators and
successors.


21.          Administration.  The Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participant, the Corporation and all other interested persons.  No member of the
Committee shall be personally liable for any action determination or
interpretation made in good faith with respect to the Plan or the Restricted
Shares.  In its absolute discretion, the Board of Directors may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan and this Agreement.


22.          Resolution of Disputes.          Any dispute or disagreement which
may arise under, or as a result of, or in any way related to, the
interpretation, construction or application of this Agreement shall be
determined by the Committee.  Any determination made hereunder shall be final,
binding and conclusive on the Participant and Corporation for all purposes.


23.           Data Privacy Consent.  As a condition of the grant of the
Restricted Shares, the Participant hereby consents to the collection, use and
transfer of personal data as described in this paragraph. The Participant
understands that the Corporation and its subsidiaries hold certain personal
information about the Participant, including name, home address and telephone
number, date of birth, social security number, salary, nationality, job title,
ownership interests or directorships held in the Corporation or its
subsidiaries, and details of all Restricted Shares or other equity awards or
other entitlements to shares of common stock awarded, cancelled, exercised,
vested or unvested (“Data”). The Participant further understands that the
Corporation and its subsidiaries will transfer Data among themselves as
necessary for the purposes of implementation, administration and management of
the Participant’s participation in the Plan, and that the Corporation and any of
its subsidiaries may each further transfer Data to any third parties assisting
the Corporation in the implementation, administration and management of the
Plan. The Participant understands that these recipients may be located in the
European Economic Area or elsewhere, such as the United States. The Participant
hereby authorizes them to receive, possess, use, retain and transfer such Data
as may be required for the administration of the Plan or the subsequent holding
of shares of common stock on the Participant’s behalf, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer to a
broker or other third party with whom the Participant may elect to deposit any
shares of common stock acquired under the Plan. The Participant may, at any
time, view such Data or require any necessary amendments to it.


6

--------------------------------------------------------------------------------

24.          Limitation on Rights; No Right to Future Grants; Extraordinary Item
of Compensation.  By accepting this Agreement and the grant of the Restricted
Shares contemplated hereunder, the Participant expressly acknowledges that (a)
the Plan is discretionary in nature and may be suspended or terminated by the
Corporation at any time; (b) the grant of Restricted Shares is a one-time
benefit that does not create any contractual or other right to receive future
grants of Restricted Shares, or benefits in lieu of Restricted Shares; (c) all
determinations with respect to future grants of Restricted Shares, if any,
including the grant date, the number of Shares granted and the restricted
period, will be at the sole discretion of the Corporation; (d) the Participant’s
participation in the Plan is voluntary; (e) the value of the Restricted Shares
is an extraordinary item of compensation that is outside the scope of the
Participant’s employment contract, if any, and nothing can or must automatically
be inferred from such employment contract or its consequences; (f) grants of
Restricted Shares are not part of normal or expected compensation for any
purpose and are not to be used for calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, and the Participant waives any claim on
such basis; and (g) the future value of the underlying Shares is unknown and
cannot be predicted with certainty. In addition, the Participant understands,
acknowledges and agrees that the Participant will have no rights to compensation
or damages related to Restricted Share proceeds in consequence of the
termination of the Participant’s employment for any reason whatsoever and
whether or not in breach of contract.


25.          Award Administrator.  The Corporation may from time to time to
designate a third party (an “Award Administrator”) to assist the Corporation in
the implementation, administration and management of the Plan and any Restricted
Shares granted thereunder, including by sending Award Letters on behalf of the
Corporation to Participants, and by facilitating through electronic means
acceptance of Restricted Stock Agreements by Participants.


26.          Section 409A.  This Agreement is intended to comply with the
provisions of Section 409A of the Code and the regulations promulgated
thereunder.  Without limiting the foregoing, the Committee shall have the right
to amend the terms and conditions of this Agreement in any respect as may be
necessary or appropriate to comply with Section 409A of the Code or any
regulations promulgated thereunder, including without limitation by delaying the
issuance of the Shares contemplated hereunder.


27.          Book Entry Delivery of Shares.  Whenever reference in this
Agreement is made to the issuance or delivery of certificates representing one
or more Shares, the Corporation may elect to issue or deliver such Shares in
book entry form in lieu of certificates.


28.          Acceptance.  This Agreement shall not be enforceable until it has
been executed by the Participant.  In the event the Corporation has designated
an Award Administrator, the acceptance (including through electronic means) of
the Restricted Shares contemplated by this Agreement in accordance with the
procedures established from time to time by the Award Administrator shall be
deemed to constitute the Participant’s acknowledgment and agreement to the terms
and conditions of this Agreement and shall have the same legal effect in all
respects of the Participant having executed this Agreement by hand.


7

--------------------------------------------------------------------------------

 
By: L3 TECHNOLOGIES, INC.
 
 
 
 
 
[image0.jpg]
 
 
Ann D. Davidson
 
 
Senior Vice President, General Counsel and Corporate Secretary



Acknowledged and Agreed as of the date first written above:


Participant ES
 
 
 
Participant Signature
 



8

--------------------------------------------------------------------------------

Exhibit A


L3 Technologies, Inc.
Restricted Stock Award Notification Letter


Participant:  Christopher E. Kubasik


Grant Date:  December 14, 2018



Awards Granted:  52,277 Restricted Shares




9

--------------------------------------------------------------------------------

